DETAILED ACTION
	Claims 1-25 and 27-31 are currently pending. Claim 26 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the specification have overcome the objections. The objections to paragraph [0029] and [0092] of the specification have been withdrawn. The examiner notes that although an amendment to paragraph [0040] is listed on pages 2-3 of the reply filed 04/07/2022, the amended paragraph [0040] appears to have been unchanged, and therefore the objection to paragraph [0040] of the specification is maintained.
	The amendments to claims 18 and 19 have overcome the objections. The objections to claims 18 and 19 have been withdrawn.
	The amendments to claims 6, 9-10, and 12 have overcome the rejections under 35 U.S.C. 112(b). The rejections of claims 6, 9-10, and 12 under 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 and 27-31 on pages 17-47 of the reply filed 04/07/2022 as well as the arguments presented in the affidavit filed 04/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although the present grounds of rejection rely on different combinations of prior art than presented previously, the examiner addresses arguments below to further clarify the current rejection.
The examiner notes that, regarding claim 2, from pages 26-27 of the reply filed 04/07/2022 the Applicant argues that Dolinar or Akselrod does not teach generating guidance to inform a vehicle operator whether or not the application tool is within a marking zone that defines a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location, where neither reference discloses calculating or determining reachability. However, the examiner understands the combination of Rennuit, Dolinar, and Akselrod to at least disclose generate guidance to inform a vehicle operator whether or not the application tool is within a marking zone that defines a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location, wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location, where the claim as presented does not require the determination or calculation of reachability, only presenting guidance to an operator demonstrating reachability under the broadest reasonable interpretation, for example.
	The examiner notes that, regarding claim 4, from pages 31-32 of the reply filed 04/07/2022 the Applicant argues that integrating a graphical user interface (GUI) to receive instruction with an autonomously operating robot would not be obvious. The examiner disagrees, where for example, in paragraph [0045], Rennuit discloses that “in particular, insofar as the automaton is autonomous, the instructions are given to it initially before allowing it to perform its programmed tasks on its own”. Similarly to how an autonomous vehicle may be provided a destination by a user, the examiner understands that receiving instructions from a user for the parameters of an autonomous operation is well understood in the art, as is supported by Rennuit.

Specification
The disclosure is objected to because of the following minor informality: in paragraph [0040], “(from camera 16 and other sensors 16)” appears as if it should read “(from camera 18 and other sensors 16)” to match the rest of the specification and drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 27, 29, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rennuit (US 2019/0118370 A1).

Regarding claim 1, Rennuit discloses a system to apply markings to a surface (In fig. 1 and starting in paragraph [0052], Rennuit discloses an automaton 1), the system comprising:
an application tool having a joint space, the application tool comprising a robot having a dispensing tool to dispense material (In fig. 1 and paragraph [0054], Rennuit discloses that automaton 1 has a tool for treating a surface, for example a paint spray nozzle 14 (dispensing tool to dispense material), mounted on a treatment end 12 of an arm 10, wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired);
one or more non-transitory machine-readable media to store instructions, marking data and task plan data (In paragraph [0055], Rennuit discloses that automaton 1 includes a control unit 20 to control automaton 1 according to instructions and data communicated thereto; the control unit 20 must at least inherently include or be in communication with non-transitory machine-readable media such as a memory to receive instructions and data and operate as disclosed), the marking data describing at least one selected marking to apply at a target location (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment), including a marking reference frame for the selected marking that is to be applied (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine the angle between the axis of the automaton 1 and the surface for treatment (marking reference frame)), the task plan data describing a process of applying the selected marking based on at least one parameter of the application tool independent of the target location (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as number of coats to be applied, type of paint, quantity of paint, pattern, interleaving of coats, overlapping two contiguous passes; the examiner understands these parameters to be examples of parameters which are independent of the target location in that, for example, the number of coats or type of paint may not necessarily depend on the target location);
a processor to execute the instructions (In paragraph [0055], Rennuit discloses that automaton 1 includes a control unit 20; the control unit 20 must at least inherently include a processor in order to operate as disclosed) to at least:
determine a pose of the marking reference frame with respect to the application tool (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine the angle between the axis of the automaton 1 and the surface for treatment (marking reference frame); see also paragraph [0066], where Rennuit discloses giving distinct portions of the surface for treatment specific working reference frames and positioning the various working reference frames in a single overall reference frame to assist the automaton 1 in orienting relative to the surface for treatment); and
compute a joint-space trajectory to enable the application tool to apply the selected marking at the target location (The examiner understands a joint-space trajectory to be any trajectory to maneuver the arm via manipulation of its joints under its broadest reasonable interpretation; in paragraphs [0056-0057], Rennuit discloses that the control unit 20 is configured to plan treatment of the surface for treatment and control the movement of the arm; see also paragraph [0054] where Rennuit discloses wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired, where the examiner understands the arm must at least execute a joint-space trajectory) based on the task plan data, the pose of the marking reference frame and a pose of the application tool (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment, for example; see also [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment); and
a tool controller configured to control the joint space of the application tool and use the dispensing tool to apply the selected marking at the target location based on the joint-space trajectory (In paragraph [0054], Rennuit discloses that automaton 1 includes a control unit 20 to control the arm for treating a surface among the other operations as expressed above; the examiner understands the control unit 20 to also perform the functions of the tool controller).

Regarding claim 5, Rennuit further discloses wherein the selected marking and/or target location covers a region extending beyond a reachability of the application tool, the processor is to further execute the instructions to intermittently re-compute the joint-space trajectory based on the task plan data, the pose of the marking that is to be applied and the pose of the application tool at each of a plurality of spaced apart locations, wherein the tool controller is configured to control the application tool to apply the marking at each of the spaced apart locations based on the re-computed joint-space trajectory (In paragraphs [0057-0058], Rennuit discloses that the control unit 20 is configured to subdivide the surface for treatment into portions that can be treated individually solely by movement of the arm, while the platform 6 and base 2 remain stationary, moving from subdivision to subdivision by moving the platform 6 and/or the base 2).

Regarding claim 27, Rennuit further discloses a camera configured to provide a graphical image of a marking zone, the marking zone representing a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location, the pose of the marking reference frame being determined relative to the marking zone based on the graphical image (In paragraph [0072], Rennuit discloses that automaton may be additionally provided one or more cameras to enable the control unit 20 to locate itself in three dimensions by determining the distance and angle between the automaton 1 and surfaces for treatment and allow the automaton 1 to move from one surface portion for treatment to another, for example, when the portions are distinct and separate from each other).

Regarding claim 29, Rennuit further discloses wherein the tool controller is configured to control the application tool to apply the selected marking on the surface while the vehicle is stationary (In paragraph [0057], Rennuit discloses that the surface is treated solely by the movement of the arm while the platform 6 and the base 2 remain stationary).

Regarding claim 31, Rennuit further discloses wherein the application tool to apply the selected marking is configured to at least one of add a graphical object to the surface, remove a portion of the surface or change the surface (In paragraph [0025], Rennuit discloses that the treatment of the surface may be, for example, painting (adding a graphical object to the surface or changing the surface), sanding (removing a portion of the surface or changing the surface), or spraying plaster coating on the surface (at least changing the surface)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (US 2019/0118370 A1), in view of Dolinar (US 2016/0209511 A1) and Akselrod (US 2017/0212058 A1).
	Rennuit does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate guidance to inform a vehicle operator whether or not the application tool is within a marking zone that defines a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location,
wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location.
However, Dolinar teaches wherein the processor is to further execute the instructions to at least:
generate guidance to inform a vehicle operator whether or not the application tool is within a marking zone that defines a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location (In fig. 6 and paragraph [0094], Dolinar teaches a display 32 including a roadway mark 440 imaged by the first imager 53 and “the position of the nozzle array and control system 62 (and in particular the position of a nozzle jet for dispensing roadway mark paint) represented by the arrow 430” for example; see also paragraph [0111], where Dolinar teaches that the display 32 is used to “assist the operator in maintaining alignment of the cross track carriage 67 to the desired position given by the previously determined mark path continuous function” (inform the operator if the application tool has reachability to apply the mark at the target location)).
Dolinar is considered to be analogous to the claimed invention in that they both pertain to generating guidance to an operator of a vehicle for applying a marking to a surface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement guidance to the operator of the system as taught by Dolinar with the system of Rennuit, as doing so is advantageous where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. Although Rennuit discloses a system which performs its operations autonomously, the examiner understands that presenting this guidance information to an operator may still be relevant, where the operator may supervise the operation of the robot to prevent the incorrect treatment of the surface, for example. This is advantageous where often the application of markings is intended to be permanent and removing a misplaced marking can be impractical or expensive, and where providing guidance to the user to ensure that the application tool is positioned correctly can further facilitate ensuring the marking is applied accurately.
The combination of Rennuit and Dolinar does not explicitly disclose wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location.
However, Akselrod teaches wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location (In paragraph [0021], Akselrod discloses that computer 130 integrated with pavement painting system 150 includes a display or user interface (e.g. UI 137 or UI 157) that “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”; see also paragraph [0036], where UI 137 may be a hand held display such as a smart phone displaying an overlay of pavement markings on a real-time image of a road and is used by a user to send painting instructions to pavement painting system 150 for pavement marking).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to displaying the marking to be applied to a surface overlaid onto an image of the surface via an interactive user interface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod with the system as disclosed by Rennuit and Dolinar, where in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraph [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. The implementation of the teachings of Akselrod provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of paint to a surface is intended to be permanent, where removing a misplaced marking can be impractical or expensive.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (US 2019/0118370 A1), in view of Persson (US 2011/0039021 A1).
	Rennuit does not explicitly disclose wherein the processor is to further execute the instructions to at least:
enable the tool controller to execute the joint-space trajectory in response to a user input instruction confirming application of the selected marking at the target location; and
disable the tool controller from executing the joint-space trajectory in response to a user input instruction rejecting application of the selected marking at the target location.
However, Persson teaches wherein the processor is to further execute the instructions to at least:
enable the tool controller to execute the joint-space trajectory in response to a user input instruction confirming application of the selected marking at the target location (In paragraphs [0113]-[0122], Persson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “task initiation” (user input instruction confirming application of the marking at the target location to enable the application process)); and
disable the tool controller from executing the joint-space trajectory in response to a user input instruction rejecting application of the selected marking at the target location (In paragraphs [0113]-[0122], Persson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “temporary interruption of the task” and “termination of an on-going task” (user input instruction rejecting application of the marking at the target location to disable the application process); see also paragraph [0085], where Persson discloses that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a user input instruction that indicates a rejection of application of the marking at the target location before adaption).
Persson is considered to be analogous to the claimed invention in that they both pertain to controlling the operation of a surface marking robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface for enabling or disabling the application of the marking by the system as taught by Persson with the system of Rennuit, where the examiner understands that controlling the start and stop of an operation is well understood in the art. Additionally, in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraphs [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. Implementing the teachings of Persson allows the user to control the timing of the system, or, for example, prevent application if the user is unsatisfied. This is advantageous in that it affords more control to the user of the system.

Claims 4, 13-15, 17-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (US 2019/0118370 A1), in view of Akselrod (US 2017/0212058 A1) and Persson (US 2011/0039021 A1).

Regarding claim 4, Rennuit does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate an interactive graphical user interface (GUI) to display a graphical representation of the selected marking superimposed onto an image of the target location;
in response to a user input instruction via the GUI rejecting application of the selected marking at the target location, receive a user input via the GUI to adjust the target location to a modified target location; and
compute a modified joint-space trajectory to enable the application tool to apply the selected marking at the modified target location based on the pose of the marking reference frame, the task plan data and the pose of the application tool, wherein the tool controller is configured to control the application tool to apply the marking at the modified target location based on the modified joint-space trajectory.
However, Akselrod teaches wherein the processor is to further execute the instructions to at least:
generate an interactive graphical user interface (GUI) to display a graphical representation of the selected marking superimposed onto an image of the target location (In paragraph [0021], Akselrod discloses that computer 130 integrated with pavement painting system 150 includes a display or user interface (e.g. UI 137 or UI 157) that “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”; see also paragraph [0036], where UI 137 may be a hand held display such as a smart phone displaying an overlay of pavement markings on a real-time image of a road and is used by a user to send painting instructions to pavement painting system 150 for pavement marking).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to displaying the marking to be applied to a surface overlaid onto an image of the surface via an interactive user interface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod with the system as disclosed by Rennuit, where in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraph [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. The implementation of the teachings of Akselrod provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of paint to a surface is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
The combination of Rennuit and Akselrod does not explicitly disclose wherein the processor is to further execute the instructions to at least:
in response to a user input instruction via the GUI rejecting application of the selected marking at the target location, receive a user input via the GUI to adjust the target location to a modified target location; and
compute a modified joint-space trajectory to enable the application tool to apply the selected marking at the modified target location based on the pose of the marking reference frame, the task plan data and the pose of the application tool, wherein the tool controller is configured to control the application tool to apply the marking at the modified target location based on the modified joint-space trajectory.
However, Persson teaches wherein the processor is to further execute the instructions to at least:
in response to a user input instruction via the GUI rejecting application of the selected marking at the target location, receive a user input via the GUI to adjust the target location to a modified target location (In paragraph [0085], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a received user input instruction that indicates a rejection of application of the marking at the target location before adaption; see also paragraph [0144], where Persson teaches that a user interface 401 is responsible for communication with the user by means of a graphical user interface (GUI)); and
compute a modified joint-space trajectory to enable the application tool to apply the selected marking at the modified target location based on the pose of the marking reference frame, the task plan data and the pose of the application tool, wherein the tool controller is configured to control the application tool to apply the marking at the modified target location based on the modified joint-space trajectory (In paragraphs [0085-0086], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, and that the robot then treats the surface according to the manually adapted visual presentation; the examiner understands that the system as disclosed by the combination of Rennuit and Akselrod will re-compute the joint-space trajectory required to treat the surface at the modified position in the same way as before the modification of the location of the marking to be applied in order to treat the surface accurately according to the new instruction).
Persson is considered to be analogous to the claimed invention in that they both pertain to allowing a user to manually adjust the target location for a marking to be applied to a surface via a user interface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement modifying the target location as taught by Persson with the system as disclosed by the combination of Rennuit and Akselrod, where doing so allows the user to, for example, adapt the marking to be optimized for a specific perspective, as suggested by Perrson in paragraph [0085]. Allowing the user to modify the target location is advantageous in that it affords more control over the system to the user.

Regarding claim 13, Rennuit discloses a method comprising:
storing marking data to specify at least one marking (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment) that an application tool (In fig. 1 and paragraph [0054], Rennuit discloses that automaton 1 has a tool for treating a surface, for example a paint spray nozzle 14 (dispensing tool to dispense material), mounted on a treatment end 12 of an arm 10, wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired), which is carried by a vehicle (In fig. 1 and paragraphs [0052-0054], Rennuit discoses that the arm 10 is mounted on a platform 6, which is mounted on the base 2 (vehicle) which constitutes a chassis for the automaton 1 and supports all of the elements of the automaton 1 and enables the automaton to move over the ground, comprising movement means such as wheels 4), is to apply at a target location for the vehicle (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment; see also paragraph [0068], where Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions), the marking data including a marking reference frame for the at least one marking independent of the target location (In paragraph [0069], Rennuit discloses that the automaton 1 includes sensors to determine the angle between the axis of the automaton 1 and the surface for treatment (marking reference frame); see also paragraph [0066], where Rennuit discloses giving distinct portions of the surface for treatment specific working reference frames and positioning the various working reference frames in a single overall reference frame to assist the automaton 1 in orienting relative to the surface for treatment));
sensing passive fiducials by at least one other sensor, the passive fiducials having a fixed pose (In paragraph [0071], Rennuit discloses that “the automaton 1 may also have travel time sensors, e.g. a laser sensor, for monitoring the position of the automaton 1 in its surroundings” where, for example, beacons (fiducials) may be positioned at various locations that are identified by the automaton 1; the beacons are considered to be passive in that they are not moving or actively transmitting information and are considered to have a fixed pose in that they are not moving);
determining a pose of the marking reference frame with respect to the application tool (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine a location, distance, and angle between the axis of the automaton 1 (application tool) and the surface for treatment (marking reference frame)).
Rennuit does not explicitly disclose wherein the method comprises:
receiving geospatial coordinate data from a global positioning system device to represent a current pose of a vehicle;
determining fiducial data representing a fiducial coordinate frame for the sensed fiducials with respect to a reference coordinate frame;
computing a transformation to correlate the fiducial coordinate frame for the sensed fiducials to a spatial coordinate frame for respective fiducials sensed along a previous survey path of travel; and
determining a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data.
However, Akselrod teaches receiving geospatial coordinate data from a global positioning system device to represent a current pose of a vehicle (In paragraphs [0021], [0029], and [0041], Akselrod teaches that computer 130 integrated with pavement painting system 150 includes a location device 133, which may be a high precision global positioning system (GPS), to provide a location of computer 130);
sensing passive fiducials by at least one other sensor, the passive fiducials having a fixed pose (In paragraph [0025], Akselrod teaches that a depth sensor 131 (of computer 130) provides data such as relative distance to elements on a road or objects around the road (fiducials) such as sidewalks, curbs, reflectors, drainage grates, roadway signs, tree branches, or railway crossings, for example; the elements on a road or objects around the road are considered to be passive in that they are not moving or actively transmitting information and are considered to have a fixed pose in that they are not moving);
determining a pose of the marking reference frame with respect to the application tool based on the fiducials and the geospatial coordinate data (In paragraph [0041], Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131; the examiner understands that the location of the automaton may be determined as taught by Akselrod and used in determining a pose of the marking reference frame with respect to the application tool as disclosed by Rennuit above).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to using GPS and fiducials in the environment to localize the position of a surface marking robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod with the method as disclosed by Rennuit, where additionally utilizing GPS to detect the position of the vehicle can facilitates a more accurate determination of the position of the vehicle. This is advantageous in that a more accurate understanding of the position of the vehicle further ensures an accurate treatment of the surface.
The combination of Rennuit and Akselrod does not explicitly disclose wherein the method comprises:
determining fiducial data representing a fiducial coordinate frame for the sensed fiducials with respect to a reference coordinate frame;
computing a transformation to correlate the fiducial coordinate frame for the sensed fiducials to a spatial coordinate frame for respective fiducials sensed along a previous survey path of travel; and
determining a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data.
However, Perrson teaches receiving geospatial coordinate data from a global positioning system device to represent a current pose of a vehicle (In paragraph [0088], Perrson teaches that the trajectory of the robot is tracked with GPS and laser scanning);
sensing passive fiducials by at least one other sensor (In paragraph [0088], Perrson teaches that the trajectory of the robot is tracked with GPS and laser scanning);
determining fiducial data representing a fiducial coordinate frame for the sensed fiducials with respect to a reference coordinate frame (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; the examiner understands that the robot must understand the position of the sensed fiducials either in the same coordinate frame as the trajectory (defined by the starting point for the task position (0,0)) and/or GPS coordinates);
computing a transformation to correlate the fiducial coordinate frame for the sensed fiducials to a spatial coordinate frame for respective fiducials sensed along a previous survey path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the staring point for the task (position 0,0) and “a calibration task is performed to determine the relative position of the markers with respect to the robot”; the examiner understands that in order to perform localization and trajectory tracking of the robot via the laser scanner, the sensed positions of the fiducials must be compared with the calibrated positions of the fiducials to determine the position of the robot); and
determining a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data (In paragraphs [0086]-[0089], Perrson teaches that the trajectory tracking and localization of the robot is determined via GPS and/or laser scanner to treat the surface via colour marking device 13 (application tool) according to the trajectory to apply the visual presentation (marking) to the surface; the examiner understands that the combination of Rennuit and Akselrod will determine the pose of the marking reference frame with respect to the application tool based on the location data such as fiducial data and GPS data as described above; see for example paragraph [0059] of Rennuit, where Rennuit discloses that subdivisions of the area to be treated may not be equal to one another, where the examiner understands that the current subdivision to be treated by the arm 10 must be understood, at least corresponding to a current pose of the arm 10 (application tool), where each subdivision represents portions that can be treated individually solely by movement of the arm as expressed above; see for example paragraph [0041] of Akselrod, where Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a calibration method to localize the robot relative to the sensed fiducials as taught by Perrson, where doing so is advantageous in that the accuracy and quality of the application of the mark can be improved if the relative positions are understood before the robot performs the application of the mark. Additionally, the accuracy of the localization can be controlled to the preference of the operator, where, for example, the user can repeat calibration with an increased number of fiducials for improved localization accuracy if the accuracy of localization obtained during calibration is deemed as insufficient, as suggested by Perrson in paragraph [0101].

Regarding claim 14, Rennuit further discloses computing a joint-space trajectory to enable the application tool to apply the at least one marking at the target location (The examiner understands a joint-space trajectory to be any trajectory to maneuver the arm via manipulation of its joints under its broadest reasonable interpretation; in paragraphs [0056-0057], Rennuit discloses that the control unit 20 is configured to plan treatment of the surface for treatment and control the movement of the arm; see also paragraph [0054] where Rennuit discloses wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired, where the examiner understands the arm must at least execute a joint-space trajectory) based on the pose of the marking reference frame, a pose of the application tool and task plan data (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment, for example; see also [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment).
Akselrod further teaches generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location (In paragraph [0021], Akselrod discloses that computer 130 integrated with pavement painting system 150 includes a display or user interface (e.g. UI 137 or UI 157) that “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”; see also paragraph [0036], where UI 137 may be a hand held display such as a smart phone displaying an overlay of pavement markings on a real-time image of a road and is used by a user to send painting instructions to pavement painting system 150 for pavement marking).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Akselrod, where for example in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraph [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. The implementation of the teachings of Akselrod provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of paint to a surface is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
Perrson further teaches in response to a user input instruction confirming to apply the selected marking at the target location, controlling the application tool to apply the marking at the target location based on the computed joint-space trajectory (In paragraphs [0113]-[0122], Persson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “task initiation” (user input instruction confirming application of the marking at the target location to enable the application process)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Persson, where the examiner understands that controlling the start and stop of an operation is well understood in the art. Additionally, in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraphs [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. Implementing the teachings of Persson allows the user to control the timing of the system, or, for example, prevent application if the user is unsatisfied. This is advantageous in that it affords more control to the user of the system.

Regarding claim 15, Rennuit further discloses computing a joint-space trajectory to enable the application tool to apply the at least one marking at the target location (The examiner understands a joint-space trajectory to be any trajectory to maneuver the arm via manipulation of its joints under its broadest reasonable interpretation; in paragraphs [0056-0057], Rennuit discloses that the control unit 20 is configured to plan treatment of the surface for treatment and control the movement of the arm; see also paragraph [0054] where Rennuit discloses wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired, where the examiner understands the arm must at least execute a joint-space trajectory) based on the pose of the marking reference frame, a pose of the application tool and task plan data (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment, for example; see also [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment).
Akselrod further teaches generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location (In paragraph [0021], Akselrod discloses that computer 130 integrated with pavement painting system 150 includes a display or user interface (e.g. UI 137 or UI 157) that “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”; see also paragraph [0036], where UI 137 may be a hand held display such as a smart phone displaying an overlay of pavement markings on a real-time image of a road and is used by a user to send painting instructions to pavement painting system 150 for pavement marking).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Akselrod, where for example in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraph [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. The implementation of the teachings of Akselrod provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of paint to a surface is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
Perrson further teaches in response to a user input instruction rejecting application of the selected marking at the target location (In paragraph [0085], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a received user input instruction that indicates a rejection of application of the marking at the target location before adaption; see also paragraph [0144], where Persson teaches that a user interface 401 is responsible for communication with the user by means of a graphical user interface (GUI)), the method further comprises:
receiving a user input to adjust the target location to a modified target location (In paragraph [0085], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a received user input instruction that indicates a rejection of application of the marking at the target location before adaption; see also paragraph [0144], where Persson teaches that a user interface 401 is responsible for communication with the user by means of a graphical user interface (GUI));
computing a modified joint-space trajectory to enable the application tool to apply the selected marking at the modified target location based on the pose of the marking reference frame, the task plan data and the determined location of the application tool (In paragraphs [0085-0086], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, and that the robot then treats the surface according to the manually adapted visual presentation; the examiner understands that the system as disclosed by the combination of Rennuit and Akselrod will re-compute the joint-space trajectory required to treat the surface at the modified position in the same way as before the modification of the location of the marking to be applied in order to treat the surface accurately according to the new instruction); and
controlling the application tool to apply the marking at the modified target location based on the modified joint-space trajectory (In paragraphs [0085-0086], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, and that the robot then treats the surface according to the manually adapted visual presentation; the examiner understands that the combination of Rennuit and Akselrod will execute the joint-space trajectory required to treat the surface at the modified position in the same way as before the modification of the location of the marking to be applied in order to treat the surface accurately according to the new instruction).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Perrson, where doing so allows the user to, for example, adapt the marking to be optimized for a specific perspective, as suggested by Perrson in paragraph [0085]. Allowing the user to modify the target location is advantageous in that it affords more control over the system to the user.

Regarding claim 17, Rennuit further discloses estimating incremental motion of the vehicle along an application path of travel based on other sensor data acquired by the at least one other sensor along the application path of travel from a first location to a second location, wherein the pose of the marking reference frame with respect to the application tool is updated based on the estimated incremental motion along a portion of the application path of travel between the first location and the second location (In paragraph [0071], Rennuit further discloses where the automaton 1 may also have travel time sensors, e.g. a laser sensor, for monitoring the position of the automaton 1 in its surroundings, where the sensors are used to ensure that the automaton 1 is facing the surface portion for treatment, and to ensure that (incremental) movements of the base 2 (between subdivided areas for surface treatment, or, at least an application path of travel from a first location to a second location) take place parallel to the surface for treatment).

Regarding claim 18, Rennuit further discloses displaying an interactive graphical user interface (GUI) (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton; see also paragraph [0055] where Rennuit discloses that the control unit 20 includes, for example, a screen 21); and
in response to a user input instruction received via the GUI to provide a new marking, storing new marking data in the non-transitory machine-readable media (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator; in paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment; the control unit 20 must at least inherently include or be in communication with non-transitory machine-readable media such as a memory to receive instructions and data and operate as disclosed), the new marking data including a marking identifier to identify the new marking (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters; the examiner understands that any of the surface treatment parameters can be considered an identifier of the marking under its broadest reasonable interpretation, a heading of the new marking and coordinates specifying a user-selected target location where the new marking it to be applied (In paragraphs [0066-0068], Rennuit discloses that the automaton 1 re-orients itself relative to the portion of the surface for treatment (the automaton understands the heading of the marking where the marking shares an orientation with the surface to which it is applied), and that the control unit 20 may serve to specify the position of the surface for treatment in three dimensions).
Akselrod further teaches wherein the coordinates are geospatial coordinates (In paragraph [0040], Akselrod teaches the location of assigned pavement markings as identified by high precision GPS data (geospatial coordinates)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement geospatial coordinates as taught by Akselrod to indicate the zones of the surface to be treated, where doing so is advantageous in that providing the location via geospatial coordinates increases the accuracy of the system by contextualizing the location within a larger reference frame.

Regarding claim 19, Rennuit discloses a system to apply markings to a surface (In fig. 1 and starting in paragraph [0052], Rennuit discloses an automaton 1), the system comprising:
a vehicle (In fig. 1 and paragraphs [0052-0054], Rennuit discoses that the arm 10 is mounted on a platform 6, which is mounted on the base 2 (vehicle) which constitutes a chassis for the automaton 1 and supports all of the elements of the automaton 1 and enables the automaton to move over the ground, comprising movement means such as wheels 4) carrying an application tool (In fig. 1 and paragraph [0054], Rennuit discloses that automaton 1 has a tool for treating a surface, for example a paint spray nozzle 14 (dispensing tool to dispense material), mounted on a treatment end 12 of an arm 10, wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired);
at least one fiducial sensor to sense fiducials (In paragraph [0071], Rennuit discloses that “the automaton 1 may also have travel time sensors, e.g. a laser sensor, for monitoring the position of the automaton 1 in its surroundings” where, for example, beacons (fiducials) may be positioned at various locations that are identified by the automaton 1, so as to guarantee that it is indeed facing the surface portion for treatment, and where such sensors also make it possible to ensure that the movements (along some vehicle path) of the base 2 take place parallel to the surface for treatment);
one or more non-transitory machine-readable media to store instructions and marking data (In paragraph [0055], Rennuit discloses that automaton 1 includes a control unit 20 to control automaton 1 according to instructions and data communicated thereto; the control unit 20 must at least inherently include or be in communication with non-transitory machine-readable media such as a memory to receive instructions and data and operate as disclosed), the marking data describing at least one selected marking that the application tool is to apply at a target location (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment), including a marking reference frame for the selected marking (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine the angle between the axis of the automaton 1 and the surface for treatment (marking reference frame));
a processor to execute the instructions (In paragraph [0055], Rennuit discloses that automaton 1 includes a control unit 20; the control unit 20 must at least inherently include a processor in order to operate as disclosed) to at least:
determine a pose of the marking reference frame with respect to the application tool (In paragraphs [0068-0069], Rennuit discloses that the control unit 20 specifies the position of the surface for treatment in three dimensions, and where the automaton 1 includes sensors to determine a location, distance, and angle between the axis of the automaton 1 (application tool) and the surface for treatment (marking reference frame));
compute a joint-space trajectory based on the pose of the marking reference frame, the pose of the application tool and task plan data (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment, for example; see also [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment) to enable the application tool to apply the at least one selected marking at the target location (The examiner understands a joint-space trajectory to be any trajectory to maneuver the arm via manipulation of its joints under its broadest reasonable interpretation; in paragraphs [0056-0057], Rennuit discloses that the control unit 20 is configured to plan treatment of the surface for treatment and control the movement of the arm; see also paragraph [0054] where Rennuit discloses wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired, where the examiner understands the arm must at least execute a joint-space trajectory).
Rennuit does not explicitly disclose the system comprising:
a global positioning system device to provide geospatial coordinate data representing a current pose of a vehicle carrying an application tool;
a processor to execute the instructions to at least:
determine a spatial coordinate frame for the fiducials sensed by the at least one other sensor;
compute a transformation to correlate the spatial coordinate frame for the sensed fiducials to the spatial coordinate frame determined for respective fiducials sensed along a previous survey path of travel;
determine a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data.
However, Akselrod teaches the system comprising:
a global positioning system device to provide geospatial coordinate data representing a current pose of a vehicle carrying an application tool (In paragraphs [0021], [0029], and [0041], Akselrod teaches that computer 130 integrated with pavement painting system 150 includes a location device 133, which may be a high precision global positioning system (GPS), to provide a location of computer 130);
at least one fiducial sensor to sense fiducials (In paragraph [0025], Akselrod teaches that a depth sensor 131 (of computer 130) provides data such as relative distance to elements on a road or objects around the road (fiducials) such as sidewalks, curbs, reflectors, drainage grates, roadway signs, tree branches, or railway crossings, for example);
a processor to execute the instructions to at least:
determine a pose of the marking reference frame with respect to the application tool based on the fiducials and the geospatial coordinate data (In paragraph [0041], Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131; the examiner understands that the location of the automaton may be determined as taught by Akselrod and used in determining a pose of the marking reference frame with respect to the application tool as disclosed by Rennuit above).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to using GPS and fiducials in the environment to localize the position of a surface marking robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod with the system as disclosed by Rennuit, where additionally utilizing GPS to detect the position of the vehicle can facilitates a more accurate determination of the position of the vehicle. This is advantageous in that a more accurate understanding of the position of the vehicle further ensures an accurate treatment of the surface.
The combination of Rennuit and Akselrod does not explicitly disclose a processor to execute the instructions to at least:
determine a spatial coordinate frame for the fiducials sensed by the at least one other sensor;
compute a transformation to correlate the spatial coordinate frame for the sensed fiducials to the spatial coordinate frame determined for respective fiducials sensed along a previous survey path of travel;
determine a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data.
However, Perrson teaches the system comprising:
a global positioning system device to provide geospatial coordinate data representing a current pose of a vehicle carrying an application tool (In paragraph [0088], Perrson teaches that the trajectory of the robot is tracked with GPS and laser scanning);
at least one fiducial sensor to sense fiducials (In paragraph [0088], Perrson teaches that the trajectory of the robot is tracked with GPS and laser scanning);
a processor to execute the instructions to at least:
determine a spatial coordinate frame for the fiducials sensed by the at least one other sensor (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; the examiner understands that the robot must understand the position of the sensed fiducials either in the same coordinate frame as the trajectory (defined by the starting point for the task position (0,0)) and/or GPS coordinates);
compute a transformation to correlate the spatial coordinate frame for the sensed fiducials to the spatial coordinate frame determined for respective fiducials sensed along a previous survey path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the staring point for the task (position 0,0) and “a calibration task is performed to determine the relative position of the markers with respect to the robot”; the examiner understands that in order to perform localization and trajectory tracking of the robot via the laser scanner, the sensed positions of the fiducials must be compared with the calibrated positions of the fiducials to determine the position of the robot); and
determine a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data (In paragraphs [0086]-[0089], Perrson teaches that the trajectory tracking and localization of the robot is determined via GPS and/or laser scanner to treat the surface via colour marking device 13 (application tool) according to the trajectory to apply the visual presentation (marking) to the surface; the examiner understands that the combination of Rennuit and Akselrod will determine the pose of the marking reference frame with respect to the application tool based on the location data such as fiducial data and GPS data as described above; see for example paragraph [0059] of Rennuit, where Rennuit discloses that subdivisions of the area to be treated may not be equal to one another, where the examiner understands that the current subdivision to be treated by the arm 10 must be understood, at least corresponding to a current pose of the arm 10 (application tool), where each subdivision represents portions that can be treated individually solely by movement of the arm as expressed above; see for example paragraph [0041] of Akselrod, where Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a calibration method to localize the robot relative to the sensed fiducials as taught by Perrson, where doing so is advantageous in that the accuracy and quality of the application of the mark can be improved if the relative positions are understood before the robot performs the application of the mark. Additionally, the accuracy of the localization can be controlled to the preference of the operator, where, for example, the user can repeat calibration with an increased number of fiducials for improved localization accuracy if the accuracy of localization obtained during calibration is deemed as insufficient, as suggested by Perrson in paragraph [0101].

Regarding claim 20, Rennuit further discloses wherein the system further comprises a tool controller configured to control the application tool to apply the selected marking at the target location based on the computed joint-space trajectory (In paragraph [0054], Rennuit discloses that automaton 1 includes a control unit 20 to control the arm for treating a surface among the other operations as expressed above; the examiner understands the control unit 20 to also perform the functions of the tool controller).

Regarding claim 22, Perrson further teaches wherein the processor is to further execute the instructions to at least:
enable the tool controller to execute the joint-space trajectory in response to a user input instruction confirming application of the selected marking at the target location (In paragraphs [0113]-[0122], Persson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “task initiation” (user input instruction confirming application of the marking at the target location to enable the application process)); and
disable the tool controller from executing the joint-space trajectory in response to a user input instruction rejecting application of the selected marking at the target location (In paragraphs [0113]-[0122], Persson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “temporary interruption of the task” and “termination of an on-going task” (user input instruction rejecting application of the marking at the target location to disable the application process); see also paragraph [0085], where Persson discloses that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a user input instruction that indicates a rejection of application of the marking at the target location before adaption).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement a user interface for enabling or disabling the application of the marking by the system as taught by Persson, where the examiner understands that controlling the start and stop of an operation is well understood in the art. Additionally, in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraphs [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. Implementing the teachings of Persson allows the user to control the timing of the system, or, for example, prevent application if the user is unsatisfied. This is advantageous in that it affords more control to the user of the system.

Regarding claim 23, Akselrod further teaches wherein the processor is to further execute the instructions to at least:
generate an interactive graphical user interface (GUI) to display a graphical representation of the selected marking superimposed onto a real-time image of the surface that includes the target location (In paragraph [0021], Akselrod discloses that computer 130 integrated with pavement painting system 150 includes a display or user interface (e.g. UI 137 or UI 157) that “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”; see also paragraph [0036], where UI 137 may be a hand held display such as a smart phone displaying an overlay of pavement markings on a real-time image of a road and is used by a user to send painting instructions to pavement painting system 150 for pavement marking).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Akselrod, where for example in paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton, and in paragraph [0055] Rennuit discloses that the control unit 20 includes, for example, a screen 21. The implementation of the teachings of Akselrod provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of paint to a surface is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
Perrson further teaches wherein the processor is to further execute the instructions to at least:
in response to a user input instruction via the GUI rejecting application of the selected marking at the target location, receive a user input via the GUI to adjust the target location to a modified target location (In paragraph [0085], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a received user input instruction that indicates a rejection of application of the marking at the target location before adaption; see also paragraph [0144], where Persson teaches that a user interface 401 is responsible for communication with the user by means of a graphical user interface (GUI)); and
compute a modified joint-space trajectory to enable the application tool to apply the selected marking at the modified target location based on the task plan data and the pose of the application tool, wherein the tool controller is configured to control the application tool to apply the marking at the modified target location based on the modified joint-space trajectory (In paragraphs [0085-0086], Persson teaches that the position of the visual presentation (marking to be applied) can be manually adapted, and that the robot then treats the surface according to the manually adapted visual presentation; the examiner understands that the system as disclosed by the combination of Rennuit and Akselrod will re-compute the joint-space trajectory required to treat the surface at the modified position in the same way as before the modification of the location of the marking to be applied in order to treat the surface accurately according to the new instruction).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement modifying the target location as taught by Persson, where doing so allows the user to, for example, adapt the marking to be optimized for a specific perspective, as suggested by Perrson in paragraph [0085]. Allowing the user to modify the target location is advantageous in that it affords more control over the system to the user.

Regarding claim 24, Rennuit further discloses wherein the selected marking and/or target location covers a region extending beyond a reachability of the application tool, the processor is to further execute the instructions to intermittently re-compute the joint-space trajectory based on the task plan data and the pose of the application tool at each of a plurality of spaced apart locations, wherein the tool controller is configured to control the application tool to apply the marking at each of the spaced apart locations based on the re-computed joint-space trajectory (In paragraphs [0057-0058], Rennuit discloses that the control unit 20 is configured to subdivide the surface for treatment into portions that can be treated individually solely by movement of the arm, while the platform 6 and base 2 remain stationary, moving from subdivision to subdivision by moving the platform 6 and/or the base 2).

Regarding claim 25, Rennuit further discloses wherein the processor is to further execute the instructions to at least:
display an interactive graphical user interface (GUI) (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton; see also paragraph [0055] where Rennuit discloses that the control unit 20 includes, for example, a screen 21); and
in response to a user input instruction received via the GUI to provide a new marking, store new marking data in the non-transitory machine-readable media (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator; in paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment; the control unit 20 must at least inherently include or be in communication with non-transitory machine-readable media such as a memory to receive instructions and data and operate as disclosed), the new marking data including a marking identifier to identify the new marking (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters; the examiner understands that any of the surface treatment parameters can be considered an identifier of the marking under its broadest reasonable interpretation), a heading of the new marking and coordinates specifying a user-selected target location where the new marking to be applied (In paragraphs [0066-0068], Rennuit discloses that the automaton 1 re-orients itself relative to the portion of the surface for treatment (the automaton understands the heading of the marking where the marking shares an orientation with the surface to which it is applied), and that the control unit 20 may serve to specify the position of the surface for treatment in three dimensions).
Akselrod further teaches wherein the coordinates are geospatial coordinates (In paragraph [0040], Akselrod teaches the location of assigned pavement markings as identified by high precision GPS data (geospatial coordinates)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement geospatial coordinates as taught by Akselrod to indicate the zones of the surface to be treated, where doing so is advantageous in that providing the location via geospatial coordinates increases the accuracy of the system by contextualizing the location within a larger reference frame.

Claims 6, 9, 11-12, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (US 2019/0118370 A1), in view of Akselrod (US 2017/0212058 A1).

Regarding claim 6, Rennuit further discloses at least one other sensor configured to sense fiducials along the vehicle path of travel, the processor further programmed to determine location data from the sensed fiducials, the location data being representative of a spatial location of the vehicle along the vehicle path of travel (In paragraph [0071], Rennuit discloses that “the automaton 1 may also have travel time sensors, e.g. a laser sensor, for monitoring the position of the automaton 1 in its surroundings” where, for example, beacons (fiducials) may be positioned at various locations that are identified by the automaton 1, so as to guarantee that it is indeed facing the surface portion for treatment, and where such sensors also make it possible to ensure that the movements (along some vehicle path) of the base 2 take place parallel to the surface for treatment), wherein the processor is further programmed to determine the pose of the application tool based on the location data (In paragraph [0061], Rennuit discloses that the arm 10 treats the subdivisions for treatment based on the position of the base 2; in [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment; see also paragraph [0059], where Rennuit discloses that subdivisions of the area to be treated may not be equal to one another, where the examiner understands that the current subdivision to be treated by the arm 10 must be understood, at least corresponding to a current pose of the arm 10 (application tool), where each subdivision represents portions that can be treated individually solely by movement of the arm as expressed above).
Rennuit does not explicitly disclose a global positioning system device to provide geospatial coordinates of a vehicle along a vehicle path of travel, the vehicle carrying the application tool along a vehicle path of travel; and
the processor further programmed to determine location data from the geospatial coordinates, the location data being representative of an absolute spatial location of the vehicle along the vehicle path of travel.
However, Akselrod teaches a global positioning system device to provide geospatial coordinates of a vehicle along a vehicle path of travel, the vehicle carrying the application tool along a vehicle path of travel (In paragraphs [0021], [0029], and [0041], Akselrod teaches that computer 130 integrated with pavement painting system 150 includes a location device 133, which may be a high precision global positioning system (GPS), to provide a location of computer 130); and
at least one other sensor configured to sense fiducials along the vehicle path of travel (In paragraph [0025], Akselrod teaches that a depth sensor 131 (of computer 130) provides data such as relative distance to elements on a road or objects around the road (fiducials) such as sidewalks, curbs, reflectors, drainage grates, roadway signs, tree branches, or railway crossings, for example), the processor further programmed to determine location data from the geospatial coordinates and the sensed fiducials (In paragraph [0041], Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131), the location data being representative of an absolute spatial location of the vehicle along the vehicle path of travel (In paragraph [0041], Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS; the examiner understands GPS data to indicate an “absolute” spatial location in that GPS data is relative to the Earth).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to determining the position of a surface marking robot via the use of GPS and a sensor to detect the position of fiducials in the environment. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod with the system of Rennuit, where additionally utilizing GPS to detect the position of the vehicle can facilitates a more accurate determination of the position of the vehicle. This is advantageous in that a more accurate understanding of the position of the vehicle further ensures an accurate treatment of the surface.

Regarding claim 9, Rennuit further discloses at least one other sensor configured to provide other sensor data (In paragraph [0071], Rennuit discloses that “the automaton 1 may also have travel time sensors, e.g. a laser sensor, for monitoring the position of the automaton 1 in its surroundings” where, for example, beacons (fiducials) may be positioned at various locations that are identified by the automaton 1, so as to guarantee that it is indeed facing the surface portion for treatment, and where such sensors also make it possible to ensure that the movements (along some vehicle path) of the base 2 take place parallel to the surface for treatment).
Rennuit does not explicitly disclose a global positioning system device to provide geospatial data representing the pose of a vehicle reference frame of a vehicle carrying the application tool;
wherein the processor is to further execute the instructions to fuse the other sensor data with the geospatial data to provide fused location data representing the current pose of the application tool or the current pose of the vehicle.
However, Akselrod teaches a global positioning system device to provide geospatial data representing the pose of a vehicle reference frame of a vehicle carrying the application tool (In paragraphs [0021], [0029], and [0041], Akselrod teaches that computer 130 integrated with pavement painting system 150 includes a location device 133, which may be a high precision global positioning system (GPS), to provide a location of computer 130); and
at least one other sensor configured to provide other sensor data (In paragraph [0025], Akselrod teaches that a depth sensor 131 (of computer 130) provides data such as relative distance to elements on a road or objects around the road (fiducials) such as sidewalks, curbs, reflectors, drainage grates, roadway signs, tree branches, or railway crossings, for example),
wherein the processor is to further execute the instructions to fuse the other sensor data with the geospatial data to provide fused location data representing the current pose of the application tool or the current pose of the vehicle (In paragraph [0041], Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to determining the position of a surface marking robot via the use of GPS and a sensor to detect the position of fiducials in the environment. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akselrod with the system of Rennuit, where additionally utilizing GPS to detect the position of the vehicle can facilitates a more accurate determination of the position of the vehicle. This is advantageous in that a more accurate understanding of the position of the vehicle further ensures an accurate treatment of the surface.

Regarding claim 11, Rennuit further discloses wherein the processor is to further execute the instructions to at least:
display an interactive graphical user interface (GUI) (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator and/or to display information about the operation of the automaton; see also paragraph [0055] where Rennuit discloses that the control unit 20 includes, for example, a screen 21); and
in response to a user input instruction received via the GUI to provide a new marking, store new marking data in the non-transitory machine-readable media (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator; in paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment; the control unit 20 must at least inherently include or be in communication with non-transitory machine-readable media such as a memory to receive instructions and data and operate as disclosed), the new marking data including a marking identifier to identify the new marking (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify the surface treatment parameters; the examiner understands that any of the surface treatment parameters can be considered an identifier of the marking under its broadest reasonable interpretation), a heading of the new marking and coordinates specifying a user-selected target location where the new marking it to be applied (In paragraphs [0066-0068], Rennuit discloses that the automaton 1 re-orients itself relative to the portion of the surface for treatment (the automaton understands the heading of the marking where the marking shares an orientation with the surface to which it is applied), and that the control unit 20 may serve to specify the position of the surface for treatment in three dimensions).
Rennuit does not explicitly disclose wherein the coordinates are geospatial coordinates.
However, Akselrod teaches wherein the coordinates are geospatial coordinates (In paragraph [0040], Akselrod teaches the location of assigned pavement markings as identified by high precision GPS data (geospatial coordinates)).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to using geospatial coordinates to define a marking to be applied at a surface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement geospatial coordinates as taught by Akselrod to indicate the zones of the surface to be treated as disclosed by Rennuit, where doing so is advantageous in that providing the location via geospatial coordinates increases the accuracy of the system by contextualizing the location within a larger reference frame.

Regarding claim 12, Rennuit further discloses wherein, in response to a user input instruction received via the GUI to apply the new marking (In paragraph [0045], Rennuit discloses that the automaton has an interface configured to enable instructions to be input by an operator, and in particular, the instructions are given to the automaton by the operator initially before performing its programmed tasks autonomously), the processor is to further execute the instructions to at least:
determine a current pose of the application tool based on the current pose of a vehicle carrying the application tool (In paragraph [0061], Rennuit discloses that the arm 10 treats the subdivisions for treatment based on the position of the base 2; in [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment; see also paragraph [0059], where Rennuit discloses that subdivisions of the area to be treated may not be equal to one another, where the examiner understands that the current subdivision to be treated by the arm 10 must be understood, at least corresponding to a current pose of the arm 10 (application tool), where each subdivision represents portions that can be treated individually solely by movement of the arm as expressed above); and
compute a corresponding joint-space trajectory to enable the application tool to apply the new marking at the user-selected target location (The examiner understands a joint-space trajectory to be any trajectory to maneuver the arm via manipulation of its joints under its broadest reasonable interpretation; in paragraphs [0056-0057], Rennuit discloses that the control unit 20 is configured to plan treatment of the surface for treatment and control the movement of the arm; see also paragraph [0054] where Rennuit discloses wherein the arm 10 comprises one or more hinges 16 (joints) connecting together one or more arm portions 18 to enable the treatment tool 14 to be moved and steered as desired, where the examiner understands the arm must at least execute a joint-space trajectory) based on the new marking data and the current pose of the application tool (In paragraph [0067], Rennuit discloses that control unit 20 enables an operator to specify surface treatment parameters such as the pattern to be painted and the various zones of the surface for treatment, for example; see also [0069], where Rennuit discloses determining a location, distance, and angle between the axis of the automaton 1 and the surface for treatment), wherein the tool controller is configured to control the application tool to apply the new marking at the user-selected target location based on the corresponding joint-space trajectory, wherein the user-selected target location either has no existing marking or has an existing marking (In paragraph [0054], Rennuit discloses that automaton 1 includes a control unit 20 to control the arm for treating a surface among the other operations as expressed above; the examiner understands the control unit 20 to also perform the functions of the tool controller; the selected location must inherently either have no existing marking or an existing marking).

Regarding claim 28, Rennuit further discloses wherein the at least one other sensor comprises a camera configured to provide a graphical image of a marking zone representing a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location (In paragraph [0072], Rennuit discloses that automaton may be additionally provided one or more cameras to enable the control unit 20 to locate itself in three dimensions by determining the distance and angle between the automaton 1 and surfaces for treatment and allow the automaton 1 to move from one surface portion for treatment to another, for example, when the portions are distinct and separate from each other).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (US 2019/0118370 A1) and Akselrod (US 2017/0212058 A1), in view of Persson (US 2011/0039021 A1).

Regarding claim 7, Rennuit further discloses wherein the vehicle path of travel is an application path of travel for the vehicle during which each selected marking is to be applied to the surface by the application tool based on the marking data (In paragraphs [0057-0058], Rennuit discloses that the control unit 20 subdivides the surface for treatment into portions that can be treated individually solely by movement of the arm, where the automaton 1 moves from subdivision to subdivision (along a vehicle path of travel) by moving the platform 6 and/or the base 2),
the system further comprising at least one other sensor to sense the fiducials as the vehicle moves along the application path of travel (In paragraph [0071], Rennuit discloses that “the automaton 1 may also have travel time sensors, e.g. a laser sensor, for monitoring the position of the automaton 1 in its surroundings” where, for example, beacons (fiducials) may be positioned at various locations that are identified by the automaton 1, so as to guarantee that it is indeed facing the surface portion for treatment, and where such sensors also make it possible to ensure that the movements (along some vehicle path) of the base 2 take place parallel to the surface for treatment).
Although Rennuit discloses that “a prior step of identifying the surface for treatment in surroundings that can be detected by the automaton 1, and also of calibrating the initial position of the automaton 1 in its surroundings may be necessary in order to perform the locating and positioning steps while treating the surface for treatment” in paragraph [0073], the combination of Rennuit and Akselrod does not explicitly disclose wherein the non-transitory machine-readable media further stores survey data based on the location data acquired during a previous vehicle trajectory along a survey path of travel, the survey data including fiducial survey data describing a reference coordinate frame for each of a plurality of sensed fiducials along the survey path of travel, the target location for each selected marking being set based on the survey data including the fiducial survey data;
wherein the processor is to further execute the instructions to at least:
determine a spatial coordinate frame for fiducials sensed by the at least one other sensor along the application path of travel;
compute a transformation to correlate the spatial coordinate frame for each of the sensed fiducials along the application path of travel to the spatial coordinate frame determined for each respective fiducial sensed along the survey path of travel; and
determine the pose of the application tool along the application path of travel based on the transformation and the geospatial coordinates of the vehicle along the vehicle path of travel.
However, Perrson teaches wherein the non-transitory machine-readable media further stores survey data based on the location data acquired during a previous vehicle trajectory along a survey path of travel, the survey data including fiducial survey data describing a reference coordinate frame for each of a plurality of sensed fiducials along the survey path of travel (In paragraphs [0094]-[0101], Perrson teaches a calibration process to determine the relative position of the markers with respect to the robot, which includes entry of the number and position of the landmarks 61, and subsequent verification of the positions of landmarks 61 by the laser system (fiducials sensed during survey)), the target location for each selected marking being set based on the survey data including the fiducial survey data (In paragraphs [0085]-[0086], Perrson teaches the calculation of the trajectories (target location) for the visual presentation (marking), where the robot moves to a specified position and traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the starting point for the task (position 0,0) before calibration; the examiner understands that the position of the trajectory must at least be understood relative to the positions of the fiducials sensed during calibration in order for the robot to be tracked along the trajectory using the fiducials during the application as disclosed);
wherein the processor is to further execute the instructions to at least:
determine a spatial coordinate frame for fiducials sensed by the at least one other sensor along the application path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; the examiner understands that the robot must understand the position of the sensed fiducials either in the same coordinate frame as the trajectory (defined by the starting point for the task (0,0) as described above) and/or GPS coordinates);
compute a transformation to correlate the spatial coordinate frame for each of the sensed fiducials along the application path of travel to the spatial coordinate frame determined for each respective fiducial sensed along the survey path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the staring point for the task (position 0,0) and “a calibration task is performed to determine the relative position of the markers with respect to the robot”; the examiner understands that in order to perform localization and trajectory tracking of the robot via the laser scanner, the sensed positions of the fiducials must be compared with the calibrated positions of the fiducials to determine the position of the robot); and
determine the pose of the application tool along the application path of travel based on the transformation and the geospatial coordinates of the vehicle along the vehicle path of travel (In paragraphs [0086]-[0089], Perrson teaches that the trajectory tracking and localization of the robot is determined via GPS and/or laser scanner to treat the surface via colour marking device 13 (application tool) according to the trajectory to apply the visual presentation (marking) to the surface; the examiner understands that the combination of Rennuit and Akselrod will determine the pose of the application tool based on the location data such as fiducial data and GPS data as described above; see for example paragraph [0059] of Rennuit, where Rennuit discloses that subdivisions of the area to be treated may not be equal to one another, where the examiner understands that the current subdivision to be treated by the arm 10 must be understood, at least corresponding to a current pose of the arm 10 (application tool), where each subdivision represents portions that can be treated individually solely by movement of the arm as expressed above; see for example paragraph [0041] of Akselrod, where Akselrod teaches that a location for pavement system 150 is determined by using a current location for computer 130, determined for example via location device 133 using high precision GPS, combined with a distance and/or location determined based on data provided by depth sensor 131).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a calibration method to localize the robot relative to the sensed fiducials as taught by Perrson, where doing so is advantageous in that the accuracy and quality of the application of the mark can be improved if the relative positions are understood before the robot performs the application of the mark. Additionally, the accuracy of the localization can be controlled to the preference of the operator, where, for example, the user can repeat calibration with an increased number of fiducials for improved localization accuracy if the accuracy of localization obtained during calibration is deemed as insufficient, as suggested by Perrson in paragraph [0101].

Regarding claim 8, Perrson further teaches wherein the plurality of sensed fiducials along the survey path of travel are selected in response to a user input from the fiducials sensed by the at least one other sensor during the survey path of travel (In paragraphs [0094]-[0101], Perrson teaches a calibration process to determine the relative position of the markers with respect to the robot, which includes entry of the number and position of the landmarks 61 (user selection) and subsequent verification of the positions of landmarks 61 by the laser system).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement determining the fiducials via user selection as taught by Perrson, where doing so is advantageous in providing more control over the behavior of the robot to the user. For example, selecting the fiducials to be sensed ensures that the robot detects all the desired fiducials, and prevents the robot from continuing to search for fiducials that are not present once all the fiducials have been detected.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rennuit (US 2019/0118370 A1), in view of Bond (US 2013/0330467 A1).
Although the examiner understands that the path of the nozzle of the application tool is likely to be a vecor, where in paragraph [0054] Rennuit discloses that the arm comprises one or more hinges 16 (joints) to move and steer the treatment tool (via a joint-space trajectory), and in paragraph [0062] Rennuit also discloses that the treatment applied by the automaton 1 can be planned so as to achieve a rendering close to that provided by a professional by, for example, beginning by working on the outlines of the surface before working on its center, Rennuit does not explicitly disclose wherein the task plan data comprises a vector graphic to describe the path of a nozzle of the application tool to apply the selected marking.
However, Bond teaches wherein the task plan data comprises a vector graphic to describe the path of a nozzle of the application tool to apply the selected marking (In paragraph [0062], Bond teaches that computation of a spray path 130 for an arm 22 requires the computation of control vectors for the arm 22 corresponding to both position and orientation components of the spray path).
Bond is considered to be analogous to the claimed invention in that they both pertain to controlling the path of a surface application tool via maneuvering according to vectors executed by a robotic arm. It would be obvious to implement controlling the robotic arm of the system disclosed by Rennuit via a spray path dictated by control vectors as taught by Bond, where doing so allows the arm to move along the surface with a corresponding approach, i.e., an angle relative to a contoured surface such as suggested by Bond in paragraph [0062]. This is advantageous in that a smooth vector path or trajectory may facilitate a smoother and unbroken treatment of the surface.

Allowable Subject Matter
Claims 10, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665